RIDDICK, Circuit Judge
(dissenting).
In the Natural Gas Act, 15 U.S.C.A. § 717 et seq., Congress dealt only with rates for natural gas transported and sold in interstate commerce for resale to ultimate consumers. Provision for conforming local rates at retail to a reduction in wholesale rates ordered by the Federal Power Commission was left to State legislative power. During the accumulation of the fund in court there has been no exercise of this power over local gas rates in any of the States in which Panhandle gas has been distributed at retail. The fund in court is money paid in by Panhandle which, but for the stay order, would have been retained by the distributors of gas at retail who purchased it from Panhandle at wholesale. The fund may, therefore, be regarded as the accumulation of payments made by these distributors, which, in turn, have collected the money from their retail customers under local rates established by State authority, lawful when the collections were made and throughout the period of the accumulation of the fund in court.
It follows that the fund is in law the property of the distributors in the proportion in which they contributed to it. Pan- ; handle has received the fund from the . distributors in violation of the order of the Federal Power Commission, and is by law obligated to return it to them. The ; purpose of impounding the fund in the hands of the court was to insure that this legal obligation of Panhandle would be promptly met in the event the order of the Federal Power Commission was sustained by the courts. During the accumulation of the fund Panhandle has never been under any enforceable legal obligation to the customers of the distributors, nor does such an obligation now exist.
*913All agree that the consumers of gas at retail ought to have the benefit of a reduction in wholesale rates, since the local rates are, to a large extent, measured by wholesale rates. Whatever right the ultimate consumers of gas may acquire to share in the benefits of the reduction in wholesale rates is enforceable against the distributors and not against Panhandle, and in the courts of the States in which Panhandle gas is distributed and not in this court. Moreover, so far as this court is presently advised, the ultimate consumers do not now possess a legally enforceable claim against the distributors from whom they have purchased Panhandle gas at lawful retail rates.
If now the distributors and their customers, by agreement among themselves, decide that the share in the fund allotted to any distributor may he distributed among its customers, the ultimate consumers, the expense of such a distribution may not be imposed upon Panhandle. The same result follows if reparation orders of State regulatory commissions are made against distributors to prevent the receipt by them of a windfall as a result of the reduction of wholesale rates. Under either arrangement the expense of distribution must be paid from each consumer’s share in the fund in the court, unless by agreement it is assumed by the distributors or imposed upon them by some State authority, the existence of which is not now apparent to say the least. The expense of a distribution to ultimate consumers may not, in my opinion, be imposed upon Panhandle.